Citation Nr: 0832627	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a bilateral wrist 
and thumb disability.

3.  Entitlement to service connection for a left ankle 
disability.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 2001 
to September 2001 and on active duty from July 2002 to April 
2003 and from March 2004 to June 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record shows that the veteran had periods of 
service June 2001 to September 2001, from July 2002 to April 
2003, and from March 2004 to June 2005.  A review of the 
record shows that only medical records during the veteran's 
first and last periods of service.  There are no service 
treatment records from July 2002 to April 2003 and there is 
no indication that the RO attempted to obtain them.  Although 
the veteran and his commander A.S.L. stated that these 
records were lost in transit from Bosnia, no formal finding 
has been made as to the availability of these records.  
Therefore, the RO should attempt to obtain these records on 
remand.

After those records have been obtained, or when attempts to 
obtain them have been exhausted, the veteran should be 
afforded another VA examination to document the existence of 
any of current disabilities and obtain a medical opinion as 
to whether his claimed disabilities are related to service.  
Such an opinion is necessary for a determination on the 
merits of the claims.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service medical 
records from active duty from July 2002 to 
April 2003 from the National Personnel 
Records Center (NPRC) or other pertinent 
sources.  All efforts to obtain these records 
should be fully documented, and the NPRC and 
any other source contacted must provide a 
negative response if records are not 
available.

2.  After completion of the foregoing, 
schedule the veteran for an appropriate VA 
examination to determine whether the current 
nature and likely etiology of the claimed 
left knee disability, bilateral wrist and 
thumb disability, or left ankle disability.  
The claims file must be made available to the 
examiner for review prior to the examination.  
All necessary tests should be conducted and 
the examiner should review the results of any 
testing prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
currently demonstrated left knee disability, 
bilateral wrist and thumb disability, or left 
ankle disability had their onset during 
active service or are related to any in-
service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

3.  Then, readjudicate the claims on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




